Case 4:19-cr-00254 Document1 Filed on 04/10/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§ CRIMINAL NO. ,
v. s 19CR 254
§
AFZAL ARSALAN REHMAN §
Southern District of Tox
CRIMINAL INDICTMENT wILED
THE GRAND JURY CHARGES THAT: APR 10 2019
David J. Bradtey, Clerk of Court
COUNT ONE
(Stalking)

On or about October 1, 2015 through May 31, 2018, in the Souther District of Texas and

elsewhere,
AFZAL ARSALAN REHMAN,

the defendant, with the intent to injure, harass, intimidate, and place under surveillance with
intent to injure, harass, and intimidate another person, did use the mail, an interactive computer
service and electronic communication service and electronic communication system of interstate
commerce, and any other facility of interstate and foreign commerce to engage in a course of
conduct that caused, attempted to cause, and would be reasonably expected to cause substantial
emotional distress to an intimate partner of that person, to wit: REHMAN used interstate
facilities, namely the mail and the Internet, to disseminate harassing and threatening

messages/images regarding Victim-1, causing substantial emotional distress to Victim-1.
By:

Case 4:19-cr-00254 Document1 Filed on 04/10/19 in TXSD Page 2 of 2

All in violation of Title 18, United States Code, Section 2261A(2)(B).
A TRUE BILL:
ORIGINAL SIGNATURE ON FILE

INI JUIN PUN LU LN

RYAN K. PATRICK
United States Attorney

    
 

erri L. Zack
Assistant United States
713-567-9374
